EXHIBIT13.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of ReWalk Robotics Ltd. (the “Company”) on Form20-F for the period ended December31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Kevin Hershberger, do hereby certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: ● the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and ● the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company /s/ Kevin Hershberger Kevin Hershberger Chief Financial Officer (Principal Financial Officer) Date: February 27, 2015
